DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germann et al (US 2011/0267344 A1) in view of Thomas et al (US 2005/0190972 A1).
As to claim 17, Germann teaches A method for creating a database (48) for pose estimation from a depth sensor (12), the method comprising: selecting (66) a first plurality (Germann teaches obtaining a source image. See [0016]); rendering (68) depth images of the object at the different camera poses of the first plurality (Garmann discloses obtaining at least one source image from a video stream comprising a view of real world object (human kicking a soccer ball (Figure 1)).  Germann extracts image segments in order to create different poses over the course of the video. See [0016] and [0017]); assigning (62) the different camera poses of the first plurality to a database (48) (Germann maintains a set of reference silhouettes in a database. See [0019]). 
Germann does not appear to explicitly recite adding (72) additional camera poses in a bootstrapping aggregation (64) comparing (70) depth images of the additional camera poses to the depth images of the camera poses of the database (48), the adding (72) occurring when the comparing (70) indicates underrepresentation in the database (48).
However, Thomas teaches adding (72) additional camera poses in a bootstrapping aggregation (64) comparing (70) depth images of the additional camera poses to the depth images of the camera poses of the database (48), the adding (72) occurring when the comparing (70) indicates underrepresentation in the database (48) (Thomas teaches re-calibrating reference images whereby the image database is refined, corrected or added to whilst the system is tracking the camera position. Thomas further discloses the system could `bootstrap` itself by filling in the gaps between existing reference images. See [0044]-[0046]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Germann to incorporate the reference image re-calibration as taught by Thomas for the purpose of images may be synthesised or interpolated initially to populate sparse reference data (see Thomas [0045]).
As to claim 18, Thomas further teaches selecting (66) comprises randomly selecting (66), and wherein adding (72) comprises randomly selecting the additional camera poses for the comparing (Thomas teaches re-calibrating reference images whereby the image database is refined, corrected or added to whilst the system is tracking the camera position. Thomas further discloses the system could `bootstrap` itself by filling in the gaps between existing reference images. See [0044]-[0046]).
As to claim 19, Germann further teaches not adding when the comparing (70) indicates representation in the database (48) (Thomas teaches re-calibrating reference images whereby the image database is refined, corrected or added to whilst the system is tracking the camera position. Thomas further discloses the system could `bootstrap` itself by filling in the gaps between existing reference images. Re-calibration is on a need to basis meaning it would NOT add images to fill in gaps if the reference images are adequately represented (i.e. small gaps). See [0044]-[0046]).
As to claim 20, Thomas further teaches comparing (70) is performed iteratively with a stop criterion based on coverage of poses of the object in the database (48) (Thomas teaches re-calibrating reference images whereby the image database is refined, corrected or added to whilst the system is tracking the camera position. Thomas further discloses the system could `bootstrap` itself by filling in the gaps between existing reference images. Re-calibration is on a need to basis meaning it would “STOP” once there has been enough gaps filled in for the reference images. See [0044]-[0046]).
Allowable Subject Matter
Claims 1-16 are allowed.
The primary reason for the allowance of claim 1 is the inclusion of limitation “an image processor configured to search the entries of the database for a second match and to transfer an object label to a coordinate system of the depth sensor based on the second match”, which is not found in the cited prior art.  The closest possible prior art in this case is Germann et al (US 2011/0267344 A1), which teaches a computer-implemented method for estimating a pose of an articulated object model, wherein the articulated object model is a computer based 3D model of a real world object observed by one or more source cameras, and wherein the pose of the articulated object model is defined by the spatial location of 
Claims 2-9 depend from claim 1 and are allowable for the same reasons as set forth above.
The primary reason for the allowance of claim 10 is the inclusion of limitation “assigning the poses of the second plurality to the database where the nearest neighbors are farther than a threshold and not assigning the poses of the second plurality to the database where the nearest neighbors are closer than the threshold; and repeating the sampling with a third plurality of poses, finding the nearest neighbors with the poses of the third plurality, and assigning the poses of the third plurality based on the threshold”, which is not found in the cited prior art.  The closest possible prior art in this case is Germann et al (US 2011/0267344 A1), which teaches a computer-implemented method for estimating a pose of an articulated object model, wherein the articulated object model is a computer based 3D model of a real world object observed by one or more source cameras, and wherein the pose of the articulated object model is defined by the spatial location of joints of the articulated object model, comprises the steps of obtaining a source image from a video stream; processing the source image to extract a source image segment; maintaining, in a database, a set of reference silhouettes, 
Claims 11-16 depend from claim 10 and are allowable for the same reasons as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma et al (US 2019/0080475 A1) - A method for identifying a feature in a first image comprises establishing an initial database of image triplets, and in a pose estimation processor, training a deep learning neural network using the initial database of image triplets, calculating a pose for the first image using the deep learning neural network, comparing the calculated pose to a validation database populated with images data to identify an error case in the deep learning neural network, creating a new set of training data including a plurality of error cases identified in a plurality of input images and retraining the deep learning neural network using the new set of training data. The deep learning neural network may be iteratively retrained with a series of new training data sets. Statistical analysis is performed on a plurality of error cases to select a subset of the error cases included in the new set of training data.
Velic et al (US 2017/0304732 A1) - System and method for automatic computer aided optical recognition of toys, for example, construction toy elements, recognition of those elements on digital images and associating the elements with existing information is presented. The method and system may recognize toy elements of various sizes invariant of toy element distance from the image acquiring device for example camera, invariant of rotation of the toy element, invariant of angle of the camera, invariant of background, invariant of illumination and without the need of predefined region where a toy element should be placed. The system and method may detect more than one toy element on the image and identify them. The system is configured to learn to recognize and detect any number of various toy elements by training a deep convolutional neural network.
Sala et al (US 2016/0379083 A1) - A system includes a memory and a processor configured to select a set of scene point pairs, to determine a respective feature vector for each scene point pair, to find, for each feature vector, a respective plurality of nearest neighbor point pairs in feature vector data of a number of models, to compute, for each nearest neighbor point pair, a respective aligning transformation from the respective scene point pair to the nearest neighbor point pair, thereby defining a respective model-transformation combination for each nearest neighbor point pair, each model-transformation combination specifying the respective aligning transformation and the respective model with which the nearest neighbor point pair is associated, to increment, with each binning of a respective one of the model-transformation combinations, a respective bin counter, and to select one of the model-transformation combinations in accordance with the bin counters to detect an object and estimate a pose of the object.
Sinha et al (US 2014/0010407 A1) - Image-based localization technique embodiments are presented which provide a real-time approach for image-based video camera localization within large scenes that have been reconstructed offline using structure from motion or similar techniques. From monocular video, a precise 3D position and 3D orientation of the camera can be estimated on a frame by frame basis using only visual features.
Litvak et al (US 2013/0236089 A1) - A method for processing data includes receiving a depth map of a scene containing a human hand, the depth map consisting of a matrix of pixels having respective pixel depth values. The method continues by extracting from the depth map respective descriptors based on the depth values in a plurality of patches distributed in respective positions over the human hand, and matching the extracted descriptors to previously-stored descriptors in a database. A pose of the human hand is estimated based on stored information associated with the matched descriptors.
Wagner et al (US 2013/0136300 A1) - Method and apparatus for tracking three-dimensional (3D) objects are disclosed. In one embodiment, a method of tracking a 3D object includes constructing a database to store a set of two-dimensional (2D) images of the 3D object using a tracking background, where the tracking background includes at least one known pattern, receiving a tracking image, determining whether the tracking image matches at least one image in the database in accordance with feature points of the tracking image, and providing information about the tracking image in respond to the tracking image matches the at least one image in the database. The method of constructing a database also includes capturing the set of 2D images of the 3D object with the tracking background, extracting a set of feature points from each 2D image, and storing the set of feature points in the database.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161